Citation Nr: 1745832	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin condition, to include actinic keratosis and basal cell carcinoma (claimed as skin cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially requested a hearing before the Board when he filed his substantive appeal.  The Veteran withdrew his request for a hearing in correspondence sent to the Board in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the medical opinions as to the etiology of the Veteran's conditions are not supported by adequate rationales to permit the Board to decide the claims on appeal.  Therefore, a remand is required to obtain an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to the claims for hearing loss and tinnitus, the Board finds that the examination did not consider or explain all theories raised by the record.  The Veteran's service was marked by noise exposure from exploding ordinance and by repeated exposure to high water pressure environments due to his experience as a diver.  The Veteran also explained that his in-service diving activities also exposed him to recurrent ear infections that were treated by a medical corpsman embedded with his unit and not recorded in his service treatment records.  The November 2012 VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears, and provided an adequate opinion and rationale addressing whether the Veteran's hearing loss and tinnitus conditions were a result of his in-service noise exposure.  However, the opinion does not provide adequate information to guide the Board with respect to the Veteran's other theories, that his hearing loss and tinnitus were the result of the high water pressure environments and ear infections he was repeatedly exposed to as a Navy diver.  Consequently, these claims must be remanded to obtain an addendum opinion addressing this theory.

With regard to the Veteran's skin condition claim, the Board observes that the VA examiner appears to have relied on a partially incorrect premise when explaining the rationale for opining that the Veteran's skin conditions were not incurred in or caused by service.  The examiner explained that there was no evidence of any skin-related complaints in his service treatment records or annual reenlistment physical examinations completed for the Veteran's reserve service.  However, the Veteran and physicians who examined him did report skin conditions on his reserve physicals in 1973, 1976, 1977, and 1978.  Consequently, an addendum opinion discussing the reports of these skin conditions and whether those reports changes the examiner's opinion (and why or why not) is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

Finally, the Veteran's representative has stated that the record does not contain the Veteran's complete service treatment records and military personnel records in September 2017 argument submitted to the Board.  The Veteran's military personnel records do not appear to have been requested.  With respect to the Veteran's service treatment records, the Veteran's records appear to be a part of the file, and nothing about them manifestly attests that records that were originally created by the Veteran's service department have not been transmitted to the Board.  Nevertheless, for the sake of completeness, the Board finds that the RO should make the necessary efforts to obtain any outstanding service treatment records and military personnel records that are not already associated with the claims file.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016)
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake the necessary efforts to obtain any service treatment or military personnel records that are not already associated with the claims file.  If this action results in a determination that records once existing no longer exist or cannot be found, that finding should be appropriately documented and the Veteran so notified in compliance with 38 C.F.R. § 3.159(e).

2. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file.

3. After the above records development has been completed, return the Veteran's claims file to the examiners who performed the November 2012 audiological and skin examinations for addendum opinions with regard to the Veteran's conditions as described below.  If the examiners from 2012 are no longer available, arrange for opinions of appropriate substitute examiners.  For each opinion provided, the examiners should also provide a complete rationale.  If, in the judgment of either examiner, the requested opinion cannot be provided without examining the Veteran, the Veteran should be scheduled for an appropriate examination.

(a)  With regard to the Veteran's hearing loss and tinnitus claims, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus conditions were caused by the Veteran's repeated exposure to high water pressure environments and recurrent ear infections in service.

(b) With regard to the Veteran's skin condition claims, the examiner should review the reports of skin conditions in the Veteran's annual reserve physicals during the 1970s and state whether this information alters the examiner's previous opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin conditions were incurred or caused by his service.

The examiners should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




